Non-Responsive Amendment
The amendment filed on March 1, 2021 presenting only claims drawn to a non-elected invention (see restriction and election below) is non-responsive (MPEP § 821.03) and has not been entered.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Restriction/Election by Original Presentation
Amended claims 1, 2, 4, and 7-11 and newly submitted claims 12-14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The inventions are independent or distinct, each from the other because:
I. Amended claims dated 3/01/2021 are directed to displaying a current location and the location of other users on a map and then accessing video files from the other users. This falls into classification G09B29/106 (map spot or coordinate position indicators using electronic means) and classification G06F16/70 (retrieval of video data).
II. Original claims dated 3/20/2017 are directed to calculating a geographic range based on a current location and a user-specified radius and then accessing media files within the geographic range. This falls into classification G06F16/435 (filtering of media files based on additional data from a user profile).
The invention of Group I focuses on displaying a geographic map, particularly the displaying of indicators on the map. The invention of Group II focuses on calculating a geographic range for filtering data; there is no displaying or even a map involved at all. The limitations of receiving user log in information, determining a current location, and accessing media files are recited by both inventions. However, the invention of Group I merely uses the current location to display a map indicator, and the user log in information and accessing of video files appears to be unrelated or merely tangentially related to the map display limitations. In contrast, the invention of Group II uses the user log in information to retrieve a user profile that specifies the geographic range for filtering the media files. The current location is also used to filter the media files. Further, access to the media files is based on the calculated geographic range. As such, though these limitations appear to be the same, they are functionally very different.
and there would be a serious search and/or examination burden if restriction were not required because the two inventions belong to completely different subclasses and even different classes. Searching for prior art directed displaying a geographic map and map indicators requires an entirely different approach than searching for prior art directed to filtering media files based on a geographic range.

Since applicant has received an action on the merits for the originally presented invention, the invention of Group II (i.e., the original claims) has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 2, 4, and 7-14 (i.e., the amended claims, Group I) are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157